Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                             Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.
       
Claims 1, 4, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (CN 103963462) in view of Tabuchi et al. (JP 2018-044074).

         Koike et al disclose an ink composition for use in an ink jet recording device comprising:

          Regarding a part of claim 1, an ink-jet recording liquid set (ink composition) comprising a pretreatment liquid (pre-treatment liquid) for ink-jet recording and an ink-jet ink, wherein the pretreatment liquid for ink-jet recording includes: composite resin particles in which a polyolefin resin is contained in a polyurethane resin; a coagulant; and water (paragraphs 0019, 0075, 0122, 0145 and 0174).
           Regarding claim 4, wherein a polyol component in the polyurethane resin contained in the composite resin particles has a carbonate group or an ether bond in the molecule. (paragraphs 0074).
           Regarding claim 6, wherein the coagulant is a polyvalent metal salt or an organic acid (paragraphs 0145).
          Regarding a part of claim 8, mixing the composite resin particles with the coagulant (paragraphs 0019, 0075, 0122, 0145 and 0174).
          Regarding claim 9, a printed matter having a pretreatment layer and an image layer on a non-absorptive substrate formed with the ink-jet recording liquid set (paragraphs 0007-0008).
            Regarding claim 10, an ink-jet recording method for forming an image using the pretreatment liquid for ink-jet recording and the ink-jet ink contained in the ink-jet recording liquid set, the method comprising the steps of: applying the pretreatment liquid for ink-jet recording on a non-absorptive substrate to form a pretreatment layer; and forming an image layer using the ink-jet ink on the formed pretreatment layer (paragraphs 0007-0008).
         However, Koike et al. do not disclose an ink-jet ink contains a pigment; water; and 3-methoxy-1-butanol or 3-methoxy-3-methy-1-butanol.
          Nevertheless, Regarding a part of claim 1, Tabuchi et al. disclose an ink-jet ink contains a pigment; water; and 3-methoxy-1-butanol or 3-methoxy-3-methy-1-butanol (see Problem to be solved).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tabuchi et al. in the Koike et al.’s in ink jet recording device for the purpose of creating a high ink and image quality.  
 
Claims 2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (CN 103963462) in view of Tabuchi et al. (JP 2018-044074) as applied to claim 1 and further in view of Gotou et al. (2013/0155145).
 
        Koike et al. in view of Tabuchi et al. disclose the basis features of the claimed invention as stated above but do not disclose wherein the composite resin particles contain the polyolefin resin emulsified in the polyurethane resin; wherein a content of 3-methoxy-1-butanol or 3-methoxy-3-methyl-butanol is in the range of 5.0 to 30 mass % with respect to a total mass of the ink-jet ink; and method of preparing the pretreatment liquid for ink-jet recording that constitutes the ink-jet recording liquid set, comprising the step of: emulsifying and dispersing the polyolefin resin and the polyurethane resin to form the composite resin particles.
         Gotou et al. disclose an image forming method having a pretreatment process comprising:
          Regarding claim 2, wherein the composite resin particles contain the polyolefin resin emulsified in the polyurethane resin (paragraphs 0158).
          Regarding claim 5, wherein a content of 3-methoxy-1-butanol or 3-methoxy-3-methyl-butanol is in the range of 5.0 to 30 mass % with respect to a total mass of the ink-jet ink (paragraphs 0158 and 0212).
          Regarding a part of claim 8, a method of preparing the pretreatment liquid for ink-jet recording that constitutes the ink-jet recording liquid set, comprising the steps of: emulsifying and dispersing the polyolefin resin and the polyurethane resin to form the composite resin particles; and mixing the composite resin particles with the coagulant (paragraphs 0158 and 0212).         
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tabuchi et al. and Gotou et al. in the Koike et al.’s in ink jet recording device for the purpose of creating a high ink and image quality. 
         
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pub. 2015/0077480) cited in the PTO 892 form show an ink set which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter

            Claims 3 and 7 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853